FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MUKESH KUMAR,                                    No. 06-73142

               Petitioner,                       Agency No. A097-108-486

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                          **
                             Submitted January 11, 2010


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Mukesh Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing an appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review the adverse credibility finding for

substantial evidence. See Rivera v. Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007).

We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Kumar’s testimony was inconsistent with his asylum application. See

Chebchoub v. INS., 257 F.3d 1038, 1043 (9th Cir. 2001). Specifically, Kumar’s

testimony included additional incidents which were not included in his asylum

application and Kumar failed to adequately explain these differences. See Li v.

Ashcroft, 378 F.3d 959, 962-64 (9th Cir. 2004). Accordingly, Kumar’s asylum and

withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Kumar failed to establish that it is more likely than not that he will be tortured

upon return to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2